Title: From Alexander Hamilton to Harrison Gray Otis, 26 January 1799
From: Hamilton, Alexander
To: Otis, Harrison Gray



New York January 26th 1799
Dear Sir

You will recollect that I reserved for a future answer part of a letter which I had the pleasure of receiving from you some time since. These are my ideas on that Subject.
I should be glad to see, before the close of the Session, a law impowering the President, at his discretion, in case a negotiation between the United States and France should not be on foot by the first of August next, or being on foot should terminate without an adjustment of differences, to declare that a state of war exists between the two Countries, and thereupon to employ the Land and Naval forces of the United States in such manner as shall appear to him most effectual for annoying the Enemy and for preventing and frustrating hostile designs of France, either directly or indirectly through any of her Allies.
This course of proceeding, by postponing the event, and giving time for the intervention of negotiation, would be a further proof of moderation in the Government and would tend to reconcile our Citizens to the last extremity, if it shall ensue; gradually accustoming their minds to look forward to it.
If France be really desirious of accommodation, this plan will accelerate her measures to bring it about. If she have not that desire, it is best to anticipate her final vengeance, and to throw whatever weight we have into the Scale opposed to her. This conduct may contribute to disable her to do the mischief, which she may meditate.
As it is every moment possible, that the project of taking possession of the Floridas and Louisiana, long since attributed to France, may be attempted to be put in execution, it is very important that the Executive should be cloathed with power to meet and defeat so dangerous an enterprise. Indeed if it is the policy of France to leave us in a state of semi-hostility ’tis preferable to terminate it; and by taking possession of those countries for ourselves, to obviate the mischief of their falling into the hands of an Active foreign power, and at the same time to secure to the United States the advantage of keeping the key of the Western Country. I have been long in the habit of considering the acquisition of those countries as essential to the permanency of the Union, which I consider as very important to the welfare of the whole.
If universal empire is still to be the pursuit of France, what can tend to defeat the purpose better than to detach South America from Spain which is only the Channel, though which the riches of Mexico and Peru are conveyed to France? The Executive ought to be put in a situation to embrace favorable conjunctures for effecting that separation. Tis to be regretted that the preparation of an adequate Military force does not advance more rapidly. There is some sad nonsense on this Subject in some good heads. The reveries of some of the friends of the Government are more injurious to it than the attacks of its declared enemies. When will men learn to profit by experience?
Yrs with great esteem and regard

A Hamilton
Mr Otis

